Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 1 of 22         PageID #: 563




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



  VIERICAN, LLC,                              CIVIL NO. 19-00620 JAO-RT
                      Plaintiff,              ORDER DENYING DEFENDANT’S
                                              MOTION TO COMPEL AND
         vs.                                  STAYING CASE
  MIDAS INTERNATIONAL, LLC f/k/a,
  MIDAS INTERNATIONAL
  CORPORATION,
                      Defendant.



       ORDER DENYING DEFENDANT’S MOTION TO COMPEL AND
                        STAYING CASE

        Plaintiff VieRican, LLC (“Plaintiff”) brings state law claims against

  Defendant Midas International, LLC (“Defendant”) arising out of the parties’

  franchise relationship. Defendant moves to compel arbitration and either stay the

  case pending arbitration or dismiss Plaintiff’s Amended Complaint. For the

  reasons stated below, Defendant’s motion to compel is DENIED and the case is

  STAYED.

                                   I.   BACKGROUND

  A.    Facts

        In October 2014, Plaintiff entered into a Franchise Agreement with

  Defendant. ECF No. 11 (Am. Compl.) ¶ 19. The Franchise Agreement provided
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 2 of 22           PageID #: 564




  that certain claims were subject to arbitration in Florida. See, e.g., ECF No. 38-6 at

  36–38.

        In November 2017, a disagreement arose between the parties over

  reimbursement of advertisement expenses and royalty payments. See ECF No. 11

  ¶ 21. Plaintiff contends Defendant acknowledged it owed Plaintiff nearly $30,000

  in overdue advertising expenses, and this prompted Plaintiff to delay submitting

  certain monthly statements, which had the effect of withholding royalties due to

  Defendant. See id. Defendant thus sent Plaintiff a notice of default on January 29,

  2018, which Plaintiff had until February 27, 20181 to cure. See id. ¶ 22. Plaintiff

  alleges it cured the default within that timeframe, but Defendant refused to debit

  Plaintiff’s account for the royalty payments so that it could wrongly claim Plaintiff

  failed to cure the default. See id. ¶¶ 23–24. Defendant terminated the Franchise

  Agreement in March 2018 and later assumed control over the premises where

  Plaintiff had been operating the franchise. See id. ¶¶ 25–31. But for Defendant’s

  illegal termination of the Franchise Agreement and this conduct, Plaintiff contends

  it would still be operating a franchise at that location. See id. ¶ 31.

        Plaintiff therefore brings claims for (1) wrongful termination of a franchise

  agreement; (2) violation of the Hawai‘i Franchise Investment Law, Hawai‘i



  1
    Plaintiff identifies the deadline to cure as “February 27, 2019,” however, that
  appears to be a typographical error. See ECF No. 11 ¶ 22.
                                             2
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 3 of 22             PageID #: 565




  Revised Statutes (“HRS”) § 482E-6; (3) breach of contract; (4) breach of good

  faith and fair dealing; (5) tortious interference with contractual relations; (6)

  tortious interference with prospective business advantage; (7) breach of contract;

  (8) unjust enrichment; and (9) conversion. See generally ECF No. 11.

  B.    Procedural History

        Plaintiff filed a Complaint against Defendant and, after the Court raised

  certain jurisdictional concerns, filed an Amended Complaint. See ECF Nos. 1, 7,

  8, 11. On December 23, 2019, Defendant filed an initial motion to stay the case

  pending arbitration or to dismiss the Amended Complaint. See ECF No. 20. The

  Court then issued certain orders attempting to clarify the relief Defendant sought,

  particularly because Defendant had not moved to compel arbitration, see ECF No.

  30, and ultimately denied that motion without prejudice, see ECF No. 32.

  Defendant sought reconsideration of that Order, see ECF No. 33, which the Court

  denied, see ECF No. 34.

        Defendant then filed an arbitration demand with the American Arbitration

  Association (“AAA”) in Florida. See ECF No. 38-3. Plaintiff filed a Motion for

  Preliminary Injunction, seeking to prevent Defendant from proceeding with that

  arbitration. See ECF No. 37. The next day, Defendant filed the present motion,

  seeking to compel arbitration and either stay or dismiss the case, see ECF No. 38,

  which Plaintiff opposes, see ECF No. 39. The parties agreed to stay arbitration


                                             3
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 4 of 22               PageID #: 566




  pending the Court’s ruling on the present motion, see ECF No. 52-2 at 2, and

  Plaintiff withdrew its motion for a preliminary injunction, see ECF No. 41.

        The Court held a telephonic hearing on the motion on July 2, 2020. See ECF

  No. 56.

                                   II.    DISCUSSION

  A.    The Federal Arbitration Act (“FAA”)

        The parties’ agreement is governed by the FAA. See, e.g., ECF No. 38-6 at

  38 (§ 10.12(d)). An arbitration agreement within the scope of the FAA “shall be

  valid, irrevocable, and enforceable,” except “upon such grounds as exist at law or

  in equity for the revocation of any contract.” 9 U.S.C. § 2. Any party “aggrieved

  by the alleged . . . refusal of another to arbitrate” may petition a district court for an

  order compelling arbitration in the matter provided for in the agreement. Id. § 4;

  see also id. § 3 (providing district court may stay action if it is satisfied that the

  issue involved in the suit is referable to arbitration pursuant to parties’ agreement).

  “The FAA ‘mandates that district courts shall direct the parties to proceed to

  arbitration on issues as to which an arbitration agreement has been signed.’”

  Kilgore v. KeyBank, Nat’l Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013) (en banc)

  (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)).

        “Generally, in deciding whether to compel arbitration, a court must

  determine two ‘gateway’ issues: (1) whether there is an agreement to arbitrate


                                              4
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 5 of 22              PageID #: 567




  between the parties; and (2) whether the agreement covers the dispute.” Brennan

  v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (citation omitted). However,

  “parties may delegate threshold arbitrability questions to the arbitrator, so long as

  the parties’ agreement does so by ‘clear and unmistakable’ evidence.” Henry

  Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019) (citations

  omitted). If the delegation clause is clear and unmistakable, “the only remaining

  question is whether the particular agreement to delegate arbitrability—the

  Delegation Provision—is itself unconscionable.” Brennan, 796 F.3d at 1132

  (citing Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63 (2010) (addressing only

  whether a delegation provision was unconscionable where the plaintiff challenged

  an arbitration agreement as unconscionable and the defendant sought to enforce the

  specific delegation provision to send that question to the arbitrator)).

  B.    The Delegation Provision Is Clear and Unmistakable

        Defendant argues that the parties agreed to arbitrate gateway questions of

  arbitrability, including disputes regarding whether a claim is subject to arbitration

  and whether the Franchise Agreement or its arbitration clause is unconscionable.

  In support, Defendants point to certain provisions in the Franchise Agreement,

  which state:

                 Except for actions related to or based on the Proprietary Marks
                 or the copyrights of Midas or to enforce the provisions of Section
                 2.4 [confidentiality] or 8.7 [obligations after termination] of this
                 Agreement, which Midas may bring in a court of competent

                                              5
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 6 of 22               PageID #: 568




               jurisdiction, all controversies, disputes[,] claims, causes of
               actions and/or alleged breaches or failures to perform between
               Midas . . . and Franchisee . . . arising out of or related to: (1) this
               Agreement; (2) the relationship of the parties; (3) the validity of
               this Agreement; or (4) any aspect of the Midas Shop licensed
               herein (collectively, “Claims”) shall be submitted for arbitration
               on demand of either party to the American Arbitration
               Association [AAA].

               ....

               [I]f a claim asserted in any legal proceeding not subject to
               mandatory arbitration, as specified in Section 10.12(a), involving
               Franchisee . . . and Midas . . . , both parties agree that the
               exclusive venue for disputes between them shall be in the state
               courts for Palm Beach County, Florida or federal courts located
               in or nearest to West Palm Beach, Florida[.] Notwithstanding
               the foregoing, the decision as to whether a claim is subject to
               mandatory arbitration shall be made by an arbitrator, not a
               court.

  ECF No. 38-6 at 36, 38 (§ 10.12(a), (d) (emphases added)). Plaintiff does not

  dispute that this language constitutes clear and unmistakable evidence that the

  parties agreed to arbitrate arbitrability. See, e.g., Momot v. Mastro, 652 F.3d 982,

  988 (9th Cir. 2011) (holding that language delegating to arbitrators the authority to

  determine “the validity or application of any of the provisions of” the arbitration

  clause constitutes an agreement to arbitrate threshold issues concerning the

  arbitration agreement).2 As was the case in Brennan, then, “three agreements—


  2
    This conclusion is further supported by the fact that the Franchise Agreement
  provides that arbitration proceedings will be conducted “in accordance with the
                                                                        (continued . . .)

                                              6
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 7 of 22             PageID #: 569




  each nested inside the other—are relevant to [the Court’s] analysis:” (1) the

  Franchise Agreement; (2) the arbitration clause; and (3) the delegation provision

  (i.e., that delegates arbitrability and enforceability questions to the arbitrator). 796

  F.3d at 1133. Defendant seeks to compel arbitration, Plaintiff challenges the

  arbitration clause as unconscionable, and Defendant, in turn, urges enforcement of

  the specific delegation clause of that contract to send that question to an arbitrator.

  Rent-A-Center therefore controls this case, meaning the Court must enforce the

  parties’ delegation provision unless it is unconscionable. See id. at 1132–33; see

  also Momot, 652 F.3d at 987–88.

  C.    Whether the Delegation Clause Is Unconscionable

        Unconscionability is determined by reference to the applicable state law.

  See Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1023 (9th Cir. 2016).3 Although

  the Franchise Agreement contains a choice-of-law clause selecting Delaware as the

  applicable law, Plaintiff contends that under the relevant choice-of-law analysis,

  Hawai‘i law controls the relevant question here. Thus, the Court first assesses



  (. . . continued)
  then current rules of the [AAA] that apply to commercial arbitration.” ECF No.
  38-6 at 37 (§ 10.12(a)). The Ninth Circuit has held that “incorporation of the AAA
  rules constitutes clear and unmistakable evidence that the contracting parties
  agreed to arbitrate arbitrability.” Brennan, 796 F.3d at 1130.
  3
    However, a generally applicable state-law contract defense, based in
  unconscionability or otherwise, is displaced by the FAA if it has a disproportionate
  effect on arbitration. See Tompkins, 840 F.3d at 1023.
                                             7
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 8 of 22             PageID #: 570




  what substantive law applies before turning to address whether the delegation

  clause is unconscionable under it.

          1.    Choice of Law

          Plaintiff argues (and Defendant does not dispute) that because jurisdiction

  for this action rests on diversity, Hawai‘i choice-of-law rules apply. The parties

  agree that, where, as here, a contract contains an explicit choice-of-law clause,

  Hawai‘i courts are guided by the Restatement (Second) of Conflict of Laws § 187.4

          Plaintiff contends first that Delaware has no substantial relationship to the

  parties or the transaction, and there is no other reasonable basis for the parties’

  choice. As Defendant notes, though, both parties are limited liability companies

  organized under and governed by Delaware law. See ECF No. 11 ¶¶ 1, 3; ABF

  Capital Corp. v. Osley, 414 F.3d 1061, 1065–66 (9th Cir. 2005) (noting, among


  4
      The Restatement (Second) of Conflict of Laws § 187(2) provides:

          The law of the state chosen by the parties to govern their contractual
          rights and duties will be applied, even if the particular issue is one
          which the parties could not have resolved by an explicit provision in
          their agreement directed to that issue, unless either
                 (a) the chosen state has no substantial relationship to the parties
          or the transaction and there is no other reasonable basis for the parties’
          choice, or
                 (b) application of the law of the chosen state would be contrary
          to a fundamental policy of a state which has a materially greater interest
          than the chosen state in the determination of the particular issue and
          which, under the rule of § 188, would be the state of the applicable law
          in the absence of an effective choice of law by the parties.

                                              8
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 9 of 22            PageID #: 571




  other things, that a substantial relationship existed with chosen law of New York

  where two parties to an agreement were New York limited partnerships).

  Moreover, at the time the parties entered into the Franchise Agreement, and at all

  times relevant to this dispute, the contracting party was Midas International

  Corporation, a Delaware corporation. See id. (“A substantial relationship exists

  where one of the parties is domiciled or incorporated in the chosen state.”); see

  also ECF No. 38-6 at 3 (identifying parties to the Franchise Agreement); ECF No.

  38-7 at 1, 8 (same); see also ECF No. 11 ¶ 4 (alleging Midas International

  Corporation converted to a Delaware LLC in June 2019, i.e., after the events

  giving rise to this dispute). The Court therefore concludes this is sufficient to

  demonstrate a substantial connection between Delaware and the parties.

        The Court also concludes Plaintiff has not demonstrated that applying

  Delaware unconscionability law violates a fundamental policy of Hawai‘i law.

  There is no bright-line definition of a “fundamental policy,” but to be fundamental,

  a policy must be a substantial one. See Restatement (Second) of Conflict of Laws

  § 187, cmt. g. The forum court cannot “refrain from applying the chosen law

  merely because [it] would lead to a different result than would be obtained under

  the local law of the state of the otherwise applicable law.” Id. Plaintiff argues the

  choice-of-law provision violates Hawaii’s fundamental policy because it

  effectively disables some of Hawaii’s substantive laws and thus impacts the merits


                                            9
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 10 of 22           PageID #: 572




  of Plaintiff’s claims. See ECF No. 39 at 16–18. Plaintiff thus asks the Court to

  find the choice-of-law clause unenforceable with respect to the delegation clause

  because it is unenforceable with respect to its broader claims. See id. But the

  section 187 analysis is not so broad. Instead, a Court must identify the particular

  issue and assess whether the choice-of-law clause is enforceable with respect to

  that discrete issue. See Restatement (Second) Conflict of Laws § 187(2); see also

  id., cmt. i. Thus, the question is not whether resolving Plaintiff’s claims under

  Delaware law would violate Hawaii’s fundamental policy, or even whether

  resolving the enforceability of the arbitration agreement as a whole would violate

  that policy; instead, it is whether conducting an unconscionability analysis of the

  delegation clause under Delaware law would violate Hawaii’s fundamental policy.

  See Ratajesak v. New Prime, Inc., No. SA CV 18-9396-DOC (AGRx), 2019 WL

  1771659, at *4–6 (C.D. Cal. Mar. 20, 2019); see also Wainwright v. Melaleuca,

  Inc., No. 2:19-cv-02330-JAM-DB, 2020 WL 417546, at *3 (E.D. Cal. Jan. 27,

  2020).5 Plaintiff failed to identify a distinction between Delaware’s and Hawaii’s


  5
    None of the cases Plaintiff cites addressed the unconscionability analysis of a
  delegation clause. See, e.g., Bridge Fund Capital Corp. v. Fastbucks Franchise
  Corp., 622 F.3d 996 (9th Cir. 2010). As the Ninth Circuit explained in Brennan,
  Bridge Fund “addressed a situation . . . that contained only one arbitration
  provision”; “[i]t did not address the situation here [that]—critically—involves
  multiple severable arbitration agreements. Rent-A-Center controls in cases like the
  present one, where there are multiple severable arbitration agreements, only one of
                                                                        (continued . . .)

                                            10
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 11 of 22          PageID #: 573




  unconscionability laws that is so substantial that it amounts to a fundamental

  policy difference in this specific context. And as Defendant notes, the

  unconscionability analysis under each state’s law is not materially different.

  Delaware law therefore applies.6

        2.     Whether the Delegation Clause Is Unconscionable under
               Delaware Law

        Under Delaware law, proving unconscionability requires proving an absence

  of meaningful choice and contract terms unreasonably favorable to one of the

  parties. See Ketler v. PFPA, LLC, 132 A.3d 746, 748 (Del. 2016). Delaware

  courts have developed a handful of factors to assess unconscionability but, as with

  courts in Hawai‘i, have broadly grouped these under two inquiries: procedural




  (. . . continued)
  which is ‘at issue.’” 796 F.3d at 1134. The other case Plaintiff cites, Burgo v.
  Lady of Am. Franchise Corp., No. SA CV 05-0518 DOC (RNBx), 2006 WL
  6642172 (C.D. Cal. May 4, 2006), did not involve arbitration.
  6
    Notably, Plaintiff has not articulated why the arbitrator would be unable to
  determine that the arbitration agreement itself is unconscionable—and even apply
  another forum’s unconscionability law in doing so—because he or she concludes
  the choice-of-law provision is unenforceable as to that specific issue. See
  Ratajesak, 2019 WL 1771659 at *6–7; see also ECF No. 39 at 22–24. Indeed,
  Defendant concedes that Plaintiff may raise its unconscionability arguments before
  the arbitrator, see ECF No. 52 at 10, and at the hearing repeated that Plaintiff is
  free to argue Hawai‘i law applies or that certain provisions are unconscionable.
  Without explaining how the delegation clause limits the arbitrator’s ability to
  determine whether the choice-of-law provision is enforceable, then, the Court can
  neither conclude that Hawai‘i law must apply here, or that the choice-of-law clause
  somehow renders the delegation provision unenforceable.
                                           11
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 12 of 22          PageID #: 574




  unconscionability and substantive unconscionability. See James v. Nat’l Fin.,

  LLC, 132 A.3d 799, 814–15 (Del. Ch. 2016); see also Narayan v. Ritz-Carlton

  Dev. Co., Inc., 140 Hawai‘i 343, 350–51, 400 P.3d 544, 551–52 (2017).

                    a.      Procedural Unconscionability

        Procedural unconscionability assesses whether the parties had unequal

  bargaining or economic power, whether an unsophisticated or uneducated party is

  being exploited, whether the contract is a form or boilerplate agreement offered on

  a take-it-or-leave-it basis to the party in the weaker economic position, and the

  circumstances surrounding the execution of the contract, such as its commercial

  setting. See James, 132 A.3d at 826; see also Narayan, 140 Hawai‘i at 351, 400

  P.3d at 552 (“Procedural unconscionability, or unfair surprise, focuses on the

  process by which the allegedly offensive terms found their way into the

  agreement.” (internal quotations marks and citation omitted)).

        Plaintiff argues only that because franchise agreements are generally

  considered adhesion contracts, the Franchise Agreement here—and thus the

  delegation provision within it that Defendant drafted and offered on a take-it-or-

  leave-it basis—are procedurally unconscionable. However, under Delaware law, a

  disparity in bargaining power is not enough to show unconscionability; instead,

  there must be an absence of meaningful choice—which cannot be shown if the

  party could walk away from the contract. See Ketler, 132 A.3d at 748. As


                                           12
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 13 of 22          PageID #: 575




  Defendant argues, Plaintiff could have walked away from the agreement and

  opened a different franchise or an independent business. In addition, Plaintiff was

  provided a Franchise Disclosure Document over two months before executing the

  Franchise Agreement. See ECF No. 37; ECF No. 38-8 at 1; ECF No. 38-6 at 39.

  That document clearly disclosed the arbitration clause as a potential “RISK

  FACTOR,”7 later included the arbitration clause in a summary of key provisions

  (and identified which sections of the Franchise Agreement contained the

  arbitration clause), and attached the Franchise Agreement. See ECF No. 38-7 at 2,

  75. Before signing the Franchise Agreement, Plaintiff’s sole member also certified

  he had read and understood the Franchise Agreement and disclosure document,

  and had consulted with an attorney, accountant, or other business advisor before

  executing the Franchise Agreement. See ECF 38-9 at 1–2. Finally, even if one



  7
      The second page of the document stated:

          Please consider the following RISK FACTORS before you buy this
          franchise:

          1. THE FRANCHISE AGREEMENT REQUIRES YOU TO
             RESOLVE CERTAIN DISPUTES WITH US BY ARBITRATION
             ONLY IN PALM BEACH GARDENS, FLORIDA. OUT-OF-
             STATE ARBITRATION MAY FORCE YOU TO ACCEPT A
             LESS FAVORBALE SETTLEMENT FOR DISPUTES. IT MAY
             ALSO COST YOU MORE TO ARBITRATE WITH US IN PALM
             BEACH GARDENS, FLORIDA THAN IN YOUR OWN STATE.

  ECF No. 38-7 at 2.
                                          13
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 14 of 22              PageID #: 576




  party had greater bargaining power, the agreement was still between two

  sophisticated entities. Plaintiff therefore has not shown procedural

  unconscionability.

        The result would be the same under Hawai‘i law. Plaintiff cites only

  Narayan—but that case recognizes that “adhesion contracts are not unconscionable

  per se.” 140 Hawai‘i at 351, 400 P.3d at 552; see also id. n.6, 400 P.3d at 552 n.6

  (“This court has noted that inequality of bargaining power, in and of itself, does not

  transform an agreement to arbitrate . . . into an unenforceable contract of

  adhesion.” (internal quotation marks and citation omitted)). And the facts here are

  distinguishable from Narayan—where individuals signed purchase agreements that

  did not contain an arbitration clause, and instead referenced a separate document

  (already recorded in the Bureau of Conveyances before the purchase agreements

  were executed) that did contain an arbitration provision. See id. at 351–52, 400

  P.3d at 552–53. The Hawai‘i Supreme Court found procedural unconscionability

  based on the unequal bargaining power and the take-it-or-leave-it nature of the

  arbitration provision, but also because there was an element of unfair surprise

  given the arbitration provision was buried in a separate document, and ambiguous

  when read in combination with the purchase agreement that did not require




                                           14
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 15 of 22          PageID #: 577




  arbitration. See id.8 Plaintiff has not demonstrated any comparable unfair surprise

  here.

                   i.   Substantive Unconscionability

          Under Delaware law, substantive unconscionability addresses whether the

  terms of the agreement entail: the denial of basic rights and remedies, penalty

  clauses, disadvantageous clauses either in inconspicuous locations or fine print or

  phrased in confusing language to obscure that they are disadvantageous, and an

  overall imbalance in the obligations and rights imposed by the bargain. See James,

  132 A.3d at 815–16; see also Narayan, 140 Hawai‘i at 351, 400 P.3d at 552

  (“Substantive unconscionability . . . focuses on the content of the agreement and

  whether the terms are one-sided, oppressive, or unjustly disproportionate.”

  (internal quotation marks and citations omitted)).



  8
    Nor has Plaintiff articulated why the Court should consider cases decided under
  California law. In any event, those cases are not persuasive here. See Galen v.
  Redfin Corp., Nos. 14-cv-05229-TEH & 14-cv-05234-TEH, 2015 WL 7734137, at
  *8–9 (N.D. Cal. Dec. 1, 2015) (finding some degree of procedural
  unconscionability where individuals felt pressure to quickly sign agreement
  without reading it because they were unable to begin work until it was signed and
  clause incorporated AAA rules, but plaintiffs were not provided a copy of those
  rules); see also Gountoumas v. Giaran, Inc., No. CV 18-7720-JFW(PJWx), 2018
  WL 6930761, at *8 (C.D. Cal. Nov. 21, 2018) (finding some degree of procedural
  unconscionability where individual felt compelled to accept delegation clause after
  having already worked hundreds of hours for defendant who was threatening not to
  pay her and the clause incorporated AAA rules without providing a copy of those
  rules).

                                           15
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 16 of 22               PageID #: 578




         Because only the delegation clause is at issue, the Court focuses on

  Plaintiff’s substantive unconscionability challenges that are specific to the

  delegation provision. See Rent-A-Center, 561 U.S. at 72–74 (declining to consider

  argument that fee-splitting and discovery clauses rendered entire arbitration

  agreement invalid because plaintiff had not argued those clauses made it

  unconscionable to require him to arbitrate the enforceability of the arbitration

  agreement). Plaintiff points to two: (1) the forum selection clause and (2) the

  attorney’s fees provision.9 See ECF No. 39 at 22–24.

        Plaintiff first argues that requiring it to travel to Florida to arbitrate

  arbitrability is unconscionable given it is based in Hawai‘i and would therefore

  incur great cost and expense. As noted above, Plaintiff had adequate notice of the

  risk that arbitration would be in Florida and may prove more costly, and had over

  two months to consider this risk. See ECF No. 38-7 at 2. The Court finds

  persuasive Gountoumas, which held—in response to a similar challenge—that

  arguments regarding inconvenience and expense were not specific enough to the



  9
    Defendant argues the Court cannot look at anything outside the delegation
  provision. Not so. Rent-A-Center supports that a court should consider an
  argument that another provision, when applied to the delegation provision, renders
  the delegation provision unconscionable. See 561 U.S. at 74 (“[Plaintiff] would
  have had to argue that the limitation upon the number of depositions causes the
  arbitration of his claim that the Agreement is unenforceable to be
  unconscionable.”).

                                             16
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 17 of 22             PageID #: 579




  delegation provision because the plaintiff had not shown she would be required to

  travel to the inconvenient forum to litigate the limited issue of arbitrability or incur

  prohibitive expenses in litigating that issue. See 2018 WL 6930761 at *11. The

  same is true here, where Plaintiff has not demonstrated the inconvenience and

  unconscionability of the chosen forum for resolving the dispute regarding whether

  the arbitration clause itself governs its claims here.10

        While Plaintiff cites other cases applying California law, neither is

  persuasive. In one, the court included no analysis and the defendant had agreed to

  arbitrate elsewhere—effectively mooting the issue. See Galen, 2015 WL 7734137

  at *10. The other relied on a Ninth Circuit case (also applying California law) that

  addressed the arbitration clause as a whole—not merely a delegation provision.

  See Saravia v. Dynamex, Inc., 310 F.R.D. 412, 421 (N.D. Cal. 2015) (citing

  Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1289 (9th Cir. 2006) (en banc)).

        Indeed, in more recent cases, the Ninth Circuit has recognized that

  “California appellate courts considering forum selection clauses in adhesion



  10
     See also AAA, Commercial Arbitration Rules and Mediation Procedures, R-
  32(c) (“When deemed appropriate, the arbitrator may also allow for the
  presentation of evidence by alternative means including video conferencing,
  internet communication, telephonic conferences and means other than an in-person
  presentation. Such alternative means must afford a full opportunity for all parties
  to present any evidence that the arbitrator deems material and relevant to the
  resolution of the dispute and, when involving witnesses, provide an opportunity for
  cross-examination.”).
                                             17
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 18 of 22            PageID #: 580




  contracts have held that neither inconvenience nor additional expense in litigating

  in the selected forum is part of the test of unreasonability.” Tompkins, 840 F.3d at

  1028 (internal quotation marks, brackets, and citation omitted). Rather, California

  courts must enforce a forum selection clause unless the clause is unreasonable

  because “the forum selected would be unavailable or unable to accomplish

  substantial justice; inconvenience and expense of the forum alone is not

  sufficient.” Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1264–65 (9th Cir.

  2017) (internal quotation marks and citation omitted). Plaintiff has not made such

  a showing here—nor argued the expense would amount to the forum being, in

  effect, unavailable. To the extent Plaintiff has not pointed the Court to any specific

  Hawai‘i law, and Hawai‘i would look to California law, Plaintiff’s argument

  similarly fails under Hawai‘i law.

          As the Supreme Court observed in Rent-A-Center, it is “much more

  difficult” to establish that a certain provision is unconscionable in the context of a

  delegation provision as compared to showing that the same limitation renders

  arbitration of a plaintiff’s complex and fact-bound claims unconscionable. See 561

  U.S. at 74. Plaintiff failed to make that showing here with regard to the forum

  selection clause as applied to the delegation provision.




                                            18
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 19 of 22           PageID #: 581




        Plaintiff also argues that a clause in the Franchise Agreement regarding

  attorneys’ fees renders the delegation provision unconscionable. That clause

  provides:

               In the event Midas is required to employ legal counsel or to incur
               other expense to enforce any obligation of Franchisee hereunder,
               or to defend against any claim, demand, action, or proceeding by
               reason of Franchisee’s failure to perform any obligation imposed
               upon Franchisee by this agreement, including in arbitration
               pursuant to Section 10.12 below, and provided that legal action
               is filed by or against Midas and such action or the settlement
               thereof establishes Franchisee’s default hereunder, then Midas
               shall be entitled to recover from Franchisee the amount of all
               reasonable attorneys fees of such counsel and all other expenses
               incurred in enforcing such obligation or in defending against
               such claim, demand, action, or proceeding, whether incurred
               prior to or in preparation for or contemplation of the filing of
               such action or thereafter.

  ECF No. 38-6 at 35 (§ 10.4 (emphasis added)); see also id. at 37 (noting at §

  10.12(b) that an arbitrator may award fees “in accordance with Section 10.4 of this

  Agreement”). Again, this clause is not specific enough to the delegation provision.

  Indeed, Plaintiff has not articulated how Defendant would be entitled to fees under

  this clause even if Defendant prevails in showing that the arbitration clause is

  enforceable and applicable because, under the plain language of this fees clause,




                                           19
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 20 of 22              PageID #: 582




  that would still not “establish[ Plaintiff’s] default.” See, e.g., id. at 26–33

  (provisions addressing “Default and Termination”).11

        Because the delegation clause is not unconscionable, the Court therefore

  concludes that an arbitrator must decide whether the parties’ arbitration clause is

  enforceable and applicable to Plaintiff’s claims.

  D.    The Court Cannot Compel Arbitration, but Will Stay the Action

        In light of the preceding conclusion, the Court might otherwise grant

  Defendant’s motion and compel arbitration. However, Defendant previously told

  this Court that it could not compel arbitration because the parties agreed to

  arbitrate arbitrability in Florida, and 9 U.S.C. § 4 only permits a district court to

  compel arbitration within its own district. See ECF No. 33 at 3 & n.2, 5 & n.3

  (citing Lexington Ins. Co. v. Centex Homes, 795 F. Supp. 2d 1084, 1091 (D. Haw.

  2011) (transferring case to Texas because court lacked power to compel arbitration

  outside Hawai‘i and compelling arbitration in Hawai‘i was contrary to parties’




  11
     Although Section 10.4 is inapplicable to certain types of arbitration proceedings,
  Plaintiff repeatedly argued that it applies here, see, e.g., ECF No. 39 at 8, 17, 23,
  and at the hearing Defendant agreed Section 10.4 applies and requires it to prove
  Plaintiff’s default before it is entitled to fees.


                                             20
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 21 of 22               PageID #: 583




  agreement)). Given that representation, the Court DENIES Defendant’s motion to

  compel.12

        The Court nonetheless still has discretion under 9 U.S.C. § 3 to either stay or

  dismiss claims that are subject to the arbitration agreement. See Johnmohammadi

  v. Bloomingdale’s, Inc., 755 F.3d 1072, 1073–74 (9th Cir. 2014). Because the

  arbitrator may ultimately conclude that Plaintiff’s claims are not arbitrable, the

  Court concludes that a stay, rather than dismissal, is appropriate. See Randhawa v.

  Skylux Inc., No. CIV. 2:09-2304 WBS KJN, 2010 WL 4069654, at *2–3 (E.D. Cal.

  Oct. 18, 2010) (denying motion to compel and staying case where motion was

  brought in forum other than parties’ chosen arbitration forum). For this same

  reason, the Court concludes that efficiency is better served by staying this case

  while the parties arbitrate arbitrability rather than transferring it to Florida.




  12
     There are certainly examples where district courts have compelled arbitration
  elsewhere. See, e.g., Gountoumas, 2018 WL 6930761 at *11 (California court
  compelling arbitration in Massachusetts). And the Ninth Circuit has even upheld
  this when the party appealing an order compelling arbitration has not objected to
  that facet of the order. See Sovak v. Chugai Pharm. Co., 280 F.3d 1266, 1271 n.1
  (9th Cir. 2002) (“Apart from waiver, Sovak does not challenge the district court’s
  order compelling arbitration. Therefore, we express no view as to whether the
  district court properly compelled arbitration in Chicago, even though the federal
  action was filed in California.” (citation omitted)), opinion amended on denial of
  reh’g, 289 F.3d 615 (9th Cir. 2002). Because Plaintiff has not indicated its
  position on this issue, the Court chooses to accept Defendant’s argument.
                                             21
Case 1:19-cv-00620-JAO-RT Document 57 Filed 07/31/20 Page 22 of 22                     PageID #: 584




                                     III.   CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Compel Arbitration is

  DENIED, and this action is STAYED pending the outcome of the parties’

  arbitration on arbitrability. Notwithstanding the stay, the parties shall file a joint

  report regarding the status of the arbitration every 120 days, with the first status

  report due 120 days from the date of this Order.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, July 31, 2020.




  Civil No. 19-00620 JAO-RT, VieRican, LLC v. Midas International, LLC; ORDER DENYING DEFENDANT’S
  MOTION TO COMPEL AND STAYING CASE


                                                 22
